IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DAVID PRESTON, III,                    §
                                        §
       Defendant Below,                 §   No. 311, 2017
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §   Cr. ID No. 1604009646 (K)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: October 27, 2017
                          Decided:   December 11, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

      This 11th day of December 2017, upon consideration of the appellant’s

opening brief, the appellee’s motion to affirm, and the record below, it appears to

the Court that:

      (1)    The appellant, David Preston, III, filed this appeal from a Superior

Court order denying his motion for credit for time previously served. The State of

Delaware has filed a motion to affirm the judgment below on the ground that it is

manifest on the face of Preston’s opening brief that his appeal is without merit. We

agree and affirm.

      (2)    The record reflects that, on April 4, 2017, Preston resolved two

different cases by pleading guilty to Possession of a Firearm During the Commission
of a Felony (“PFDCF”) in Criminal ID No. 1604009646 and Drug Dealing in

Criminal ID No. 1604013033. Preston was sentenced as follows: (i) for PFDCF,

effective April 18, 2016, three years and four months of Level V incarceration; and

(ii) for Drug Dealing, eight years of Level V incarceration, suspended for one year

of Level III probation. Preston did not file a direct appeal.

       (3)     On May 8, 2017, Preston filed a motion in Criminal ID No. 1604009646

for credit for time previously served. Preston argued he was entitled to credit for his

incarceration between November 4, 2013 and May 8, 2014 on different charges

(Criminal ID No. 1103021247) that were nolle prossed by the State on May 6, 2014.

The Superior Court denied the motion, finding Preston sought credit in the wrong

case. This appeal followed.

       (4)     The Superior Court did not err in denying Preston’s motion. Under 11
Del. C. § 3901, Preston was entitled to Level V credit for any time he spent at Level

V in default of bail or otherwise for his charges in Criminal ID No. 1604009646.1

Nothing in Section 3901 provides for an inmate to receive credit for previous time



1
  11 Del. C. § 3901(b) (“All sentences for criminal offenses of persons who at the time sentence is
imposed are held in custody in default of bail, or otherwise, shall begin to run and be computed
from the date of incarceration for the offense for which said sentence shall be imposed, unless the
person sentenced shall then be undergoing imprisonment under a sentence imposed for any other
offense or offenses, in which case the said sentence shall begin to run and be computed, either
from the date of imposition thereof or from the expiration of such other sentence or sentences, as
the court shall, in its discretion, direct.”); 11 Del. C. § 3901(c) (“Any period of actual incarceration
of a person awaiting trial, who thereafter before trial or sentence succeeds in securing provisional
liberty on bail, shall be credited to the person in determining the termination date of sentence.”).
                                                   2
spent at Level V for one charge against a later Level V sentence for an unrelated

conviction. Preston was therefore not entitled to Level V credit against his PFDCF

sentence for time he spent at Level V in Criminal ID No. 1103021247.2 To the

extent Preston makes new arguments under the United States Constitution and

Delaware Constitution in his opening brief,3 we will not consider those claims for

the first time on appeal.4

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.


                                            BY THE COURT:

                                            /s/ Karen L. Valihura
                                            Justice




2
  See supra n. 1. See also Caldwell v. State, 2003 WL 22037726, at *1 (Del. Aug. 27, 2003)
(holding defendant was not entitled to Level V credit against his 2002 convictions for time he
spent on Level V for 1998 convictions that were reversed and not retried).
3
  Preston argues he is entitled to credit for his time at Level V in Criminal ID No. 1103021247
based upon the prohibition against the taking of private property for public use without just
compensation in the Fifth Amendment of the United States Constitution and Article I, Section 8
of the Delaware Constitution and the prohibition against involuntary servitude in the Fourteenth
Amendment of the United States Constitution. He does not cite any authority in support of these
arguments.
4
  Del. Supr. Ct. R. 8.
                                               3